Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 1-9,11-17,19, 20 have been rejected.
Claims 10, 18 have been objected to
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 19, the phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9,11-17,19, 20 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Asaad United States Patent Application Publication 2012/0117413 hereinafter A.
In regard to claims 1, 11
A discloses an apparatus for a system on a chip (SoC) comprising:
a set of hardware accelerators (HW As);
a set of event processors coupled to the HWAs such that each of the event processors is coupled to a respective HWA of the set of HWAs; and an anomaly detector coupled to the set of event processors. (Figure 1; Items 102 114) & (Paragraph 52)
In regard to claim 2
A discloses the apparatus of claim 1, wherein an event processor in the set of event processor includes at least one input terminal, an input counter, programmable operators, an output counter, a statistics generator, and an output event generator. (Paragraph 27)
In regard to claim 3
A discloses the apparatus of claim 2, wherein the programmable operators include at least one of bitwise AND, bitwise OR, bitwise XOR, bitwise NOT, bitwise NAND, or bitwise NOR. (Paragraph 43)
In regard to claim 4
A discloses the apparatus of claim 1, the SoC including:

a second bus to transmit data between the set of event processors and the anomaly detector. (Figure 1) & (Paragraph 43)
In regard to claim 5
A disclose the apparatus of claim 1, the SoC including a processor coupled to the anomaly detector. (Figure 1)
In regard to claim 6
A discloses the apparatus of claim 1, the set of event processors to: retrieve an input event; and generate an output event based on the input event, in response to a determination that an input event threshold is exceeded within a threshold of time. (Paragraph 60)
In regard to claim 7
A discloses the apparatus of claim 1, wherein the set of event processors receive a input event, the input event is at least one of an external input to the SoC, an output from the SoC, an input to one of the HWAs in the set of HWAs, or an output from one of the HWAs in the set of HWAs. (Figure 1) & (Paragraph 36)
In regard to claims 8, 16
A discloses the apparatus of claim 1, the anomaly detector to:
retrieve an output event from an event processor in the set of event processors; and
determine whether the output event indicates threat to functional safety of the SoC. (Paragraph 60)
In regard to claim 9

In regard to claim 13
A discloses the method of claim 11 further comprising performing a plurality of instances of the set of operations on respective sets of signals in parallel using a plurality of event processors, each associated with a respective HWA. (Paragraph 43)
In regard to claim 15
A discloses the method of claim 11, including generating statistics based on the signals and the results of the operations, the statistics including a maximum, a minimum, an average, and a relationship between the set of signals and the result of the operations. (Paragraph 31)
In regard to claim 17
A disclose the method of claim 16, including, in response to determining the result of the operations indicates threat to functional safety of the SoC, adapt a process for the SoC to preserve functional safety. (Paragraph 79)
In regard to claim 19
A discloses the method of claim 11, wherein the event processor can be programmably configured to detect events. (Paragraph 104)
In regard to claim 20
A discloses the method of claim 11, further including transmitting the results of the operations to the anomaly detector via a data bus. (Figure 1) & (Paragraph 36)
Allowable Subject Matter
s 10, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
Prior art 8.572.299 from intel is relevant art to the present application.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/A.R./ /Amine Riad/
Primary Examiner